Case 8:16-cr-00408-VMC-TGW Document 174 Filed 02/09/21 Page 1 of 7 PageID 741




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   UNITED STATES OF AMERICA

   v.                                    Case No. 8:16-cr-408-VMC-TGW

   LUIS EDUARDO CARACAS VERGARA

                                    _/

                                   ORDER

         This matter comes before the Court upon consideration of

   pro se Defendant Luis Eduardo Caracas Vergara’s Motion for

   Compassionate Release (Doc. # 171), filed on December 21,

   2020. The United States responded on January 4, 2021. (Doc.

   # 173). For the reasons set forth below, the Motion is denied.

   I.    Background

         On February 24, 2017, the Court sentenced Vergara to

   seventy-eight months’ imprisonment for conspiracy to possess

   with intent to distribute cocaine while aboard a vessel

   subject to the jurisdiction of the United States. (Doc. #

   139). Vergara is twenty-nine years old and his projected

   release date from the McRae Correctional Institution is May

   8, 2022. (Doc. # 173 at 2).

         In his Motion, Vergara seeks compassionate release under

   Section 3582(c)(1)(A)(i), as amended by the First Step Act,



                                     1
Case 8:16-cr-00408-VMC-TGW Document 174 Filed 02/09/21 Page 2 of 7 PageID 742




   because of the COVID-19 pandemic and his underlying health

   conditions of “asthma and pulmonary tuberculosis (latent

   tuberculosis infection).” (Doc. # 171 at 6). The United States

   has responded (Doc. # 173), and the Motion is ripe for review.

   II.   Discussion

         The United States argues that Vergara’s Motion should be

   denied (1) because he has failed to exhaust his administrative

   remedies and (2) on the merits. (Doc. # 173 at 4-6). The Court

   agrees and concludes that Vergara’s Motion must be denied

   because he has failed to exhaust his administrative remedies.

         A term of imprisonment may be modified only in limited

   circumstances. 18 U.S.C. § 3582(c). Vergara argues that his

   sentence may be reduced under Section 3582(c)(1)(A)(i), which

   states:

         the court, upon motion of the Director of the Bureau
         of Prisons, or upon motion of the defendant after
         the    defendant    has    fully    exhausted    all
         administrative rights to appeal a failure of the
         Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the
         receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may
         reduce the term of imprisonment . . . after
         considering the factors set forth in section
         3553(a) to the extent they are applicable, if it
         finds that [ ] extraordinary and compelling reasons
         warrant such a reduction . . . and that such a
         reduction is consistent with the applicable policy
         statements issued by the Sentencing Commission.



                                     2
Case 8:16-cr-00408-VMC-TGW Document 174 Filed 02/09/21 Page 3 of 7 PageID 743




   18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). “The First

   Step Act of 2018 expands the criteria for compassionate

   release and gives defendants the opportunity to appeal the

   [BOP’s] denial of compassionate release.” United States v.

   Estrada Elias, No. 6:06-096-DCR, 2019 WL 2193856, at *2 (E.D.

   Ky. May 21, 2019) (citation omitted). “However, it does not

   alter    the    requirement       that   prisoners         must    first   exhaust

   administrative remedies before seeking judicial relief.” Id.

         “[W]hen seeking compassionate release in the district

   court, a defendant must first file an administrative request

   with the [BOP] . . . and then either exhaust administrative

   remedies       or    wait   the   passage      of    thirty       days   from   the

   defendant’s unanswered request to the warden for relief.”

   United States v. Alejo, No. CR-313-09-2, 2020 WL 969673, at

   *1 (S.D. Ga. Feb. 27, 2020) (emphasis added).

         Therefore,        a   prisoner     may   not       automatically       file   a

   motion    for       compassionate      release      in    the     district    court

   following the Warden’s timely denial of such a request, nor

   may he do so thirty days after a timely denial. See United

   States v. Smith, No. 4:15-cr-19, 2020 WL 2063417, at *2 (N.D.

   Ohio Apr. 29, 2020) (“Smith has also failed to exhaust his

   administrative remedies with respect to his original motion.



                                            3
Case 8:16-cr-00408-VMC-TGW Document 174 Filed 02/09/21 Page 4 of 7 PageID 744




   Because the Warden explicitly denied his 2019 request for

   compassionate release, Smith needed to exhaust by appealing

   the Warden’s decision.”). Instead, when the Warden timely

   denies    a   prisoner’s   request,         the   language   of   Section

   3582(c)(1)(A) requires that the request be appealed through

   the appropriate administrative channels of the BOP. Only if

   the Warden does not timely respond to the request may the

   prisoner file a motion with the district court after thirty

   days have elapsed since the request was made. See United

   States v. Early, No. CR-19-92, 2020 WL 272276, at *3 (W.D.

   Pa. May 21, 2020) (“Warden Williams responded to Defendant’s

   request within 30 days of receipt. Consequently, Defendant is

   obligated to complete the administrative appeal process.

   Therefore, this Court finds that Defendant has failed to

   exhaust his administrative remedies.”).

         Here, Vergara submitted his request for compassionate

   release to the Warden of his facility on November 1, 2020.

   (Doc. # 171 at 5). That request was timely denied on November

   30, 2020. (Id.). However, Vergara has provided no proof in

   his Motion – nor does he allege – that he appealed that

   denial. (Doc. # 171). Accordingly, Vergara’s Motion is denied

   for   failure   to   exhaust   his       administrative   remedies.   See



                                        4
Case 8:16-cr-00408-VMC-TGW Document 174 Filed 02/09/21 Page 5 of 7 PageID 745




   United   States      v.   Bass,       No.       8:17-cr-623-VMC-CPT,     2021    WL

   129943, at *2 (M.D. Fla. Jan. 14, 2021) (denying a pro se

   defendant’s motion for compassionate because he failed to

   provide proof that he appealed the warden’s timely denial of

   his request).

         Even    if     Vergara      had       exhausted       his   administrative

   remedies, the Court finds that his circumstances are not

   extraordinary and compelling so as to justify compassionate

   release. The Sentencing Commission has set forth examples of

   qualifying     “extraordinary           and        compelling      reasons”     for

   compassionate release, including but not limited to: (1)

   terminal     illness;     (2)     a    serious       medical      condition   that

   substantially diminishes the ability of the defendant to

   provide self-care in prison; or (3) the death of the caregiver

   of the defendant’s minor children. USSG § 1B1.13, comment.

   (n.1).     Vergara    bears       the       burden     of    establishing     that

   compassionate release is warranted. See United States v.

   Heromin, No. 8:11-cr-550-T33SPF, 2019 WL 2411311, at *2 (M.D.

   Fla. June 7, 2019) (“Heromin bears the burden of establishing

   that compassionate release is warranted.”).

         Although Vergara alleges that his underlying health

   conditions (asthma and a latent tuberculosis infection) make



                                               5
Case 8:16-cr-00408-VMC-TGW Document 174 Filed 02/09/21 Page 6 of 7 PageID 746




   him especially vulnerable to COVID-19, (Doc. # 171 at 6), he

   has not sufficiently demonstrated that he has a serious

   medical condition that substantially diminishes his ability

   to care for himself in his facility. See USSG § 1B1.13,

   comment. (n.1); see also United States v. Kim, No. 9:06-cr-

   80197-UU-1, 2020 WL 6144629, at *2 (S.D. Fla. Sept. 16, 2020)

   (“Defendant’s latent tuberculosis infection does not rise to

   the level of creating compelling circumstances. Compassionate

   release, even in light of COVID-19, is reserved for truly

   extraordinary     and   compelling       cases.”);   United   States   v.

   Sayonkon, No. 16-265(2) ADM/HB, 2020 WL 5877611, at *2-3 (D.

   Minn. Oct. 2, 2020) (denying compassionate release for an

   inmate   who   allegedly      suffered    from   asthma,   obesity,    and

   latent tuberculosis infection). Thus, Vergara has not shown

   an   extraordinary      and    compelling     reason   that   justifies

   compassionate release and his Motion is denied.

         While Vergara’s concerns about the COVID-19 pandemic are

   understandable, the Court notes that several measures have

   already been taken in response to the pandemic. For example,

         [u]nder the recently enacted CARES Act, Pub. L. No.
         116-136, § 12003(b)(2) (2020), “if the Attorney
         General finds that emergency conditions will
         materially affect” the BOP’s functioning, the BOP
         Director may “lengthen the maximum amount of time
         for which [he] is authorized to place a prisoner in


                                       6
Case 8:16-cr-00408-VMC-TGW Document 174 Filed 02/09/21 Page 7 of 7 PageID 747




         home confinement” under 18 U.S.C. § 3624(c)(2). The
         Attorney General has made such a finding regarding
         the emergency conditions that now exist as a result
         of the coronavirus. See Memorandum from Attorney
         Gen. William Barr to Director of Bureau of Prisons
         (Apr.   3,  2020),   https://www.justice.gov/file/
         1266661/download.

   United States v. Engleson, No. 13-cr-340-3 (RJS), 2020 WL

   1821797, at *1 (S.D.N.Y. Apr. 10, 2020). In addition, the BOP

   has established numerous procedures to combat the spread of

   COVID-19    within    its   facilities.   See   Federal   Bureau   of

   Prisons,    Updates    to   BOP   COVID-19   Action   Plan:    Inmate

   Movement, available at https://www.bop.gov/resources/news/

   20200319_covid19_update.jsp (last updated Mar. 19, 2020).

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

         Defendant Luis Eduardo Caracas Vergara’s pro se Motion

   for Compassionate Release (Doc. # 171) is DENIED without

   prejudice for failure to exhaust his administrative remedies.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

   9th day of February, 2021.




                                     7
